DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7, and 20 remain withdrawn.
Claim Objections
As to claim 23, the phrase “the reference characteristics” lacks proper antecedent basis in the claim. Perhaps the phrase “reference characteristics” would be more appropriate.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “wherein illuminating the surface region with the incident light pulse comprises illuminating three surface regions of the object with the first laser, 
illuminating the surface region with the incident light beam comprises illuminating the three surface regions with the second laser, thereby generating responsive lights that are indicative of vibrations of the three surface regions, and 
displaying the surface region comprises displaying the three surface regions such that differences between the characteristics of the responsive lights and the reference characteristics corresponding to the three surface regions are displayed such that magnitudes and signs of the differences are each indicated by a different color.”
The original disclosure does not support that three surface regions are illuminated. Fig. 10 supports that two surface regions can be inspected for defects, and ¶25 discloses that “multiple” surfaces can be analyzed. However, the word “multiple” means more than one, not necessarily three. Therefore, the portions of claim 23 related to the limitation of three surface regions being inspected are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein illuminating the surface region with the incident light pulse comprises illuminating three surface regions of the object with the first laser, 
illuminating the surface region with the incident light beam comprises illuminating the three surface regions with the second laser, thereby generating responsive lights that are indicative of vibrations of the three surface regions, and 
displaying the surface region comprises displaying the three surface regions such that differences between the characteristics of the responsive lights and the reference characteristics corresponding to the three surface regions are displayed such that magnitudes and signs of the differences are each indicated by a different color.”
It is unclear how illuminating “the surface region” (i.e. one surface region) comprises illuminating three surface region, because a single surface region cannot include three surface regions. 
It is unclear how illuminating the surface region with “the incident light beam” (i.e. one light beam) comprises illuminating three surface regions resulting in plural responsive lights, because illuminating plural surface regions and generating plural responsive lights requires plural incident light beams.
Finally, it is unclear how displaying the surface region (i.e. one surface region) can comprise displaying three surface regions because three is more than one.
For the purpose of examination the bolded portions above, it will be interpreted that the method comprises illuminating three surface regions including the surface region, wherein the method further comprises illuminating the three surface regions with incident light beams including the incident light beam, and wherein the method comprises displaying the three surface regions including displaying the surface region.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 20080137105 A1, hereinafter Howard) in view of Schuessler (US 20080291466 A1), Dubois et al. (US 20030101007 A1, hereinafter Dubois) and Itoga et al. (WO 9218862 A1, hereinafter Itoga; note that all citations are made with respect to US 5475613 A as an English equivalent).
As to claim 1, Howard teaches a method for determining structural characteristics of an object (abstract), the method comprising: 
a first laser 310 (fig. 3), a second laser 320, a rangefinder (not shown, but taught in ¶25), and a detector 326, 328, 330 (see ¶27; the Examiner notes that fig. 2 and ¶23 teach that the inspection system 200 includes an ultrasonic inspection system that has a laser scanning head 204 that includes scanning optics, which are discussed with reference to fig. 3; therefore, the laser scanning head and scanning optics, including the first and second lasers 310, 320, the rangefinder and the detector, described with respect to fig. 3 are part of the laser scanning head 204 of fig. 2); 
illuminating (as taught in fig. 3 and ¶27), by the first laser 310, a surface region (i.e. a portion of the surface traversed by laser beam path 318 in fig. 3) of an object 316 with an incident light pulse, thereby causing the object to exhibit vibrations (¶26);
illuminating, by the second laser 320, the surface region with an incident light beam, thereby generating responsive light that is indicative of the vibrations (see ¶27); 
detecting, via the detector, the responsive light (¶27).  
Howard does not teach that the first laser, second laser, rangefinder and detector are moved in unison,
determining a difference between a characteristic of the responsive light and a reference characteristic that corresponds to the surface region; 
determining a position of the surface region within a three-dimensional space using the rangefinder; and 
displaying the surface region such that the difference is indicated at the position of the surface region.
Schuessler teaches a laser scanning method comprising moving a laser scanning assembly 6a-6c with a robotic arm 4 such that the elements of the scanning assembly are moved in unison (see figs. 2-3 and ¶52, which teach that when another surface of an object 10 is to be scanned, the laser scanning assembly 6a-6c is moved by the robotic arm 4 from location M1 to M2), wherein the scanning method comprises analyzing at least two discrete measurement points 9 of at least two surface segments 12.sub.1, 12.sub.2 (¶45 and ¶50-52 teach that at multiple measuring points 9 are analyzed when the scanning assembly is at position M.sub.1 and that additional plural measuring points 9 are analyzed when the scanning assembly is moved to position M.sub.2; therefore, at least four different measuring points 9 are analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard to move the laser scanning head and included scanning optics with a robotic arm, wherein plural measurement points of plural surface segments are scanned, as taught by Schuessler so as to be able to scan more complex objects.
Regarding the step of determining a difference,
Dubois teaches a scanning method comprising inducing vibrations with a laser (¶40), detecting the vibrations and determining a difference between a characteristic of the vibrations and a reference characteristic that corresponds to the surface region (¶36 and ¶43 teach detecting the vibrations and then comparing the measured vibrations with a reference characteristic 18 by subtracting the reference characteristic 18 from the measured vibrations, resulting in the claimed difference, wherein the reference characteristic 18 is an amplitude; the Examiner additionally notes that ¶34 and ¶44 teach that the comparison between the measured vibrations and reference characteristic is for the purpose of detecting flaws; it is also noted that ¶46 of Howard teaches that the laser inspection method is for finding subsurface flaws).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified such that defects are identified by determining a difference between a characteristic of the detected vibrations and a reference characteristic that corresponds to the surface region, as taught by Dubois, since such a modification would be a simple substitution of one method of identifying defects for another for the predictable result that defects are still successfully identified.
Regarding the determining and displaying steps, 
Itoga teaches an ultrasonic inspection method comprising determining a position of an inspected surface region within a three-dimensional space (col. 5 lines 9-15 teach that the outer contour of the object 1’ is measured by a laser beam “in the same manner as that of prior art”; figs. 3-4, col. 4 lines 50-55 and col. 2 lines 22-30 teach the prior art manner of measuring the shape of an object 1, wherein the laser beam is from a laser range finder 3; col. 6 lines 17-33 teach that the object 1’ is displayed in three dimensions, wherein defects discovered by inspection of the surface regions of the object by a probe are superimposed on the displayed object 1’ with red coloring denoting the defects; since the shape of the object 1’ is scanned and displayed, and since the locations of defects found by the probe are placed at their respective locations on the displayed object 1’, the locations of inspected surface regions of the object are determined in a three-dimensional space; also see the EAST abstract of WO 9218862 A1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified such that the shape of the object is scanned and displayed in 3D, wherein the locations of defects are shown at their respective locations on the displayed object, wherein positions of inspected surface regions are determined within a three-dimensional space, as taught by Itoga so as to help a repair person understand the locations of defects.
Howard as modified teaches determining a difference between a characteristic (being a characteristic indicating the amplitude of the detected vibrations, as discussed above with respect to Dubois) of the responsive light (i.e. the light from the detection laser 320 of Howard that is reflected off of the vibrating surface of the object being inspected) and a reference characteristic (reference amplitude, as discussed above with respect to Dubois) that corresponds to the surface region;
 displaying the surface region (as taught by Itoga) such that the difference is indicated at the position of the surface region (Itoga teaches the concept of displaying defect locations on the surface; since Dubois teaches that defects are identified by determining the claimed difference, then the indication of the defect at the position of the surface region is the indication of the difference at the position of the surface region).

Claim 15 is rejected similarly to claim 1 because the automated system of the modified Dubois performing the method of claim 1 would have the non-transitory computer readable medium of claim 15.

Claim 17 is rejected similarly to claim 1 since the system of the modified Dubois that performs the method of claim 1 comprises all the structure required by claim 17. Specifically, Howard as modified teaches a system for determining structural characteristics of an object, the system comprising: 
a first laser 310; 
a second laser 320; 
a rangefinder (not illustrated; ¶25); 
a detector 326, 328, 330; 
one or more processors 332; and 
a computer readable medium storing instructions (with respect to at least the computer of ¶52 of Schuessler and the data processing and control system 332 in ¶31 of Howard; ¶31 of Howard teaches that the functions of the laser ultrasonic inspection system 300 are directed by the data processing and control system 332) that, when executed by the one or more processors, cause the system to perform functions comprising: 
moving the first laser, the second laser, the rangefinder, and the detector in unison (¶52 of Schuessler teaches the automatic movement of the robotic arm 4, resulting in the movement of Howard’s first laser, second laser, rangefinder, and detector in unison); 
7illuminating, by the first laser, a surface region (in Howard, this is a portion of the surface of object 316 traversed by scanning path 318) of an object with an incident light pulse, thereby causing the object to exhibit vibrations (¶26 of Howard); 
illuminating, by the second laser, the surface region with an incident light beam 324 (Howard), thereby generating responsive light that is indicative of the vibrations (¶27 of Howard); 
detecting, via the detector, the responsive light (¶27 of Howard) and determining a difference between a characteristic of the responsive light and a reference characteristic that corresponds to the surface region (the modified Howard performs this step in view of ¶36 and ¶43 of Dubois); 
determining a position of the surface region within a three-dimensional space using the rangefinder (as taught by Itoga); and 
displaying the surface region such that the difference is indicated at the position of the surface region (as taught by Itoga in order to display detected defects on a 3D model of the object).  

As to claims 3 and 16, Howard as modified teaches determining a position of the rangefinder (the position of the rangefinder relative to the object is determined, as this would be necessary to determine the shape of the object when scanning the object with the rangefinder as taught by Itoga); and 
determining a distance between the rangefinder and the surface region (i.e. when using the laser rangefinder to measure the shape of the object as taught by Itoga), 
wherein determining the position of the surface region comprises using (i) the position of the rangefinder (again, knowing the position of the rangefinder relative to the object would have been inherent in the process of measuring the shape of the object with the rangefinder as taught by Itoga; determining the shape of the object would have been necessary in order to determine the position of the surface region on the object, which would have been necessary to display a detected defect at the position of the surface region on the 3D display of the object in the manner taught by Itoga) and (ii) the distance to determine the position of the surface region (again, the rangefinder detects the distance between itself and surface of the object in order to measure the object’s shape, and measuring the object’s shape would have been necessary to determine the position of the surface region, which would have been necessary to display the detected defect at the surface region on the 3D display of the part in the manner taught by Itoga).

As to claims 4 and 19, Howard teaches wherein determining the difference between the characteristic of the responsive light and the reference characteristic comprises determining a difference between an amplitude of the responsive light and a reference amplitude that corresponds to the surface region (¶36 and ¶43 of Dubois teach comparing the measured vibrations with a reference characteristic 18 by subtracting the reference characteristic 18 from the measured vibrations, resulting in the claimed difference, wherein the reference characteristic 18 is an amplitude; therefore, the difference is obtained by subtracting a reference amplitude 18 of Dubois from the measured amplitude from the responsive light).

As to claim 14, Howard teaches wherein illuminating the surface region of the object 316 comprises illuminating a surface region of an object 316 formed of a composite material (¶26 teaches that object 316 is made of composite material).  

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Schuessler, Dubois and Itoga as applied to claim 1 above, and further in view of Georgeson et al. (US 20170030864 A1, hereinafter Georgeson).
As to claims 9 and 18, Howard teaches determining, based on the difference, that a structural defect exists underneath the surface region (¶36 and ¶43 of Dubois teach that the measured vibrations are compared with a reference characteristic by obtaining the difference between the measured vibrations and the reference characteristic 18 through subtraction, and ¶34 and ¶44 of Dubois teach that the comparison between the measured vibrations and reference characteristic is for the purpose of detecting flaws; ¶38 of Dubois teaches that the flaw is a delamination which is a separation between layers, meaning that the defect is under the surface region), and 
displaying the structural defect (as taught by Itoga).
Howard as modified does not teach displaying the structural defect underneath the surface region.
Georgeson teaches an inspection method (abstract), wherein defects beneath the surface region of an object are displayed underneath the surface region (fig. 6b and ¶65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Howard to, for defects under the surface region, display defects under the surface region, as taught by Georgeson, so as to further help a repair person understand the locations of defects.

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Schuessler, Dubois and Itoga as applied to claim 1 above, and further in view of Gruber (US 4299128 A).
As to claim 10, Howard teaches wherein the surface region (in Howard, this is a portion of the surface of the object 316 traversed by laser scanning path 318) is a first surface region, the vibrations are first vibrations, the responsive light is first responsive light, the position is a first position, the incident light pulse is a first incident light pulse, the incident light beam is a first incident light beam, and the difference is a first difference, the method further comprising: 
illuminating, by the first laser, a second surface region (in Howard, this is a second part of the surface of the object 316 traversed by the laser scanning path 318) of the object with a second incident light pulse, thereby causing the object to exhibit second vibrations (from the second surface region); 
illuminating, by the second laser, the second surface region with a second incident light beam, thereby generating second responsive light (reflected from the second surface region) that is indicative of the second vibrations; 
4detecting the second responsive light and determining a second difference (in the same manner taught by Dubois with respect to the first difference) between a second characteristic of the second responsive light and the reference characteristic 18 (Dubois); 
determining a second position of the second surface region within the three-dimensional space (this is necessarily done in order to determine where to display multiple defects on the 3D representation of the object in the manner taught by Itoga); and 
displaying the second surface region such that the second difference is indicated at the second position of the second surface region (Itoga teaches finding plural defects and displaying them with red coloring – see fig. 6 and col. 6 lines 17-33 of Itoga).  
Howard as modified is silent as to a second reference characteristic that corresponds to the second surface region.
Gruber teaches an inspection method comprising inspecting a test specimen (figs. 1 and 3) for planar and volumetric defects (i.e. cracks and voids) by inspecting the test specimen at different surface regions with a probe (see figs. 1 and 3, which show placement of the probe at different locations 1-7) and comparing the pattern of detected amplitudes with expected amplitude patterns associated with planar and volumetric defects (see col. 7 lines 55-66; in other words, Gruber teaches inspecting at least first and second surface regions and comparing respective detected amplitudes with respective reference characteristics in order to determine whether the defect being detected is a crack or a void; the Examiner notes that this would be an improvement over Dubois since Dubois is silent as to whether different kinds of defects can be differentiated from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified such that different kinds of defects can be differentiated from each other by inspecting at least a second surface region and comparing at least second detected vibrations with at least a second reference characteristic that corresponds to the second surface region, i.e. during a comparison of a detected amplitude pattern with amplitude patterns associated with different kinds of defects, as taught by Gruber so as to a repair person may be given a better understanding of the detected flaws (Dubois is silent as to whether different kinds of flaws can be differentiated from each other).

As to claim 21, Howard as modified teaches wherein displaying the surface region comprises displaying the surface region to indicate a magnitude of the difference (Dubois teaches the determination of defects based on the magnitude of the difference, and Itoga teaches displaying the detected defects; therefore, displaying the surface region having the defect indicates that the magnitude is at least at the threshold for determining a defect; areas not indicated with defects inherently correspond to a magnitude under the threshold for determining a defect). 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Schuessler, Dubois, Itoga and Gruber as applied to claim 10 above, and further in view of Jones (US 20040218715 A1) and Chang et al. (US 20150185128 A1, hereinafter Chang).
As to claim 11, Howard as modified teaches the limitations of the claim except determining, based on the first difference and the second difference, whether the object satisfies a structural standard; and 
displaying an indication of whether the object satisfies the structural standard.
Jones teaches a defect detection method (title) comprising detecting defects, identifying and classifying the defects (¶4), and determining based on the defects whether the object being inspected satisfies a structural standard (based on the defects, it is determined whether the defects impair the structural integrity of the inspected object, and whether the duct should be repaired or replaced - ¶4; when the modified Dubois is further modified in view of Jones, the first and second differences would be used to detect first and second defects, and the defects would be used to determine whether the object should be repaired or replaced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified to determine based on the first and second differences, whether the object satisfies a structural standard by determining whether the object should be repaired or replaced, as taught by Jones, so as to prevent the object from failing when being used.
Howard as modified still does not teach displaying an indication of whether the object satisfies the structural standard.
Chang teaches a damage inspection method (title) comprising detecting flaws and, when the flaws exceed a threshold, displaying an indication of whether an object satisfies a structural standard (by displaying a maintenance message, wherein the structural standard is not satisfied if the part is in need of maintenance - ¶55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified to comprise a step for displaying an indication of whether the object satisfies the structural standard as taught by Chang so that maintenance is performed in a timely manner.

As to claim 12, Howard as modified teaches wherein determining the first difference comprises determining a difference between an amplitude of the first responsive light (being reflected light from Howard’s detection laser 320) and a reference amplitude that corresponds to the first surface region (when a first amplitude of the detected amplitude pattern is compared with a first amplitude of an expected amplitude pattern in the manner taught by Gruber, as discussed previously), wherein determining the second difference comprises determining a difference between an amplitude of the second responsive light and a reference amplitude that corresponds to the second surface region (when a second amplitude of the detected amplitude pattern is compared with a second amplitude of the expected amplitude pattern in the manner taught by Gruber, as discussed previously).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Schuessler, Dubois, Itoga and Gruber as applied to claim 10 above, and further in view of the NPL titled "How To Separate Colors For Positive And Negative Bars In Column/Bar Chart?” (hereinafter “Bar Chart”).
As to claim 22, Howard as modified teaches the limitations of the claim except wherein displaying the surface region comprises displaying the surface region to indicate a sign of the difference. 
Bar Chart teaches the concept of displaying positive and negative amounts in different colors to make a display clearer and more professional (pg. 1 lines 1-5; in Howard as modified in view of Itoga, the displayed defects all have the same color regardless of the sign of the amount of detected difference, meaning that the colored defect areas of the modified Howard are analogous to Bar Chart’s positive and negative bars having the same color on pg. 2 of Bar Chart; pg. 4 of Bar Chart shows that positive and negative displayed amounts have different colors, achieving the clarity and more professional appearance referenced on pg. 1 of Bar Chart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified such that displayed differences (i.e. the displayed defects) are displayed in different colors according to the sign of the difference, as taught by Bar Chart, so as to make the display clearer and more professional (pg. 1 of Bar Chart).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Schuessler, Dubois and Itoga as applied to claim 1 above and further in view of Gruber (US 4299128 A), Nishimura et al. (US 20190323997 A1, hereinafter Nishimura), Hatahori et al. (US 20180356205 A1, hereinafter Hatahori), and the NPL titled “Chapter 4. Color scales” (hereinafter “Color Scales”).
As to claim 23, Howard as modified teaches (see the 112b rejection of this claim above for the examiner’s interpretation) wherein illuminating the surface region with the incident light pulse comprises illuminating three surface regions of the object with the first laser (when Howard is modified in light of Schuessler, at least four surface regions are illuminated with the first laser), 
illuminating the surface region with the incident light beam comprises illuminating the three surface regions with the second laser, thereby generating responsive lights that are indicative of vibrations of the three surface regions (when Howard is modified in light of Schuessler, at least four surface regions are illuminated with the second laser, generating the claimed responsive lights), and 
displaying the surface region comprises displaying the three surface regions (as taught by Itoga).
Howard as modified does not teach that the three surface regions are displayed such that differences between the characteristics of the responsive lights and the reference characteristics (in light of Dubois, the reference combination teaches one reference characteristic, but not three reference characteristics) corresponding to the three surface regions are displayed such that magnitudes and signs of the differences are each indicated by a different color.
Regarding plural reference characteristics,
Gruber teaches an inspection method comprising inspecting a test specimen (figs. 1 and 3) for planar and volumetric defects (i.e. cracks and voids) by inspecting the test specimen at different surface regions with a probe (see figs. 1 and 3, which show placement of the probe at different locations 1-7) and comparing the pattern of detected amplitudes with expected amplitude patterns associated with planar and volumetric defects (see col. 7 lines 55-66; in other words, Gruber teaches inspecting at least first and second surface regions and comparing respective detected amplitudes with respective reference characteristics in order to determine whether the defect being detected is a crack or a void; the Examiner notes that this would be an improvement over Dubois since Dubois is silent as to whether different kinds of defects can be differentiated from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified such that different kinds of defects can be differentiated from each other by inspecting at least a second surface region and comparing at least second detected vibrations with at least a second reference characteristic that corresponds to the second surface region, i.e. during a comparison of a detected amplitude pattern with amplitude patterns associated with different kinds of defects, as taught by Gruber so as to a repair person may be given a better understanding of the detected flaws (Dubois is silent as to whether different kinds of flaws can be differentiated from each other).
As to a third reference characteristic, 
Nishimura teaches an ultrasonic flaw detection method (title) comprising distinguishing a delamination D2 from a void D1 by comparing the amplitude of a wave reflected from the delamination with an expected amplitude (delaminations provide an increased amplitude - ¶25), and by determining the travel time of the reflected wave since a void D1 is closer to the surface (¶25; when the prior art combination is further modified in view of Nishimura, the third reference characteristic can be considered the expected amplitude of a wave reflected from an “interface” in the absence of a delamination - ¶25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified to detect delaminations and distinguish them from voids as taught by Nishimura so as to increase the usefulness of the method.
Regarding the claimed indication of magnitudes,
Hatahori teaches the concept of a defect detection method (title) wherein the location of defects is represented by setting pixel brightness in accordance with a difference in a measured vibration amplitude such that a greater brightness level is associated with a greater difference in amplitude (see ¶56; that is, Hatahori teaches displaying the surface region comprises displaying the surface region such that a brightness of the surface region correlates with a magnitude of the difference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified such that displaying the surface region comprises displaying the surface region such that a brightness of the surface region correlates with a magnitude of the difference as taught by Hatahori so as to allow a repair person to gather more information about the condition of the inspected object and make more informed maintenance decisions based on the varying degrees of defects.
Regarding the concept of different magnitudes being represented by different colors,
Color scales teaches an information display method wherein differences in magnitude are displayed such that magnitudes and signs of the differences are each indicated by a different color (pg. 4 lines 10-18 and fig. 4-5, i.e. 4 “dash” 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Howard as modified such that differences in magnitude are displayed such that magnitudes and signs of the differences are each indicated by a different color since such a modification would be a simple substitution of one method of representing magnitudes for another as to allow a repair person to gather even more information about the condition of the inspected object and make even more informed maintenance decisions based on the signs of the differences.
Howard as modified teaches that the three surface regions are displayed such that differences between the characteristics of the responsive lights and the reference characteristics (for detecting a void and a crack as taught by Gruber, and for detecting a delamination as taught by Nishimura) corresponding to the three surface regions (e.g. if the three surface regions respectively has a crack, a void and a delamination) are displayed such that magnitudes and signs of the differences are each indicated by a different color (as taught by Color Scales).
Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 12 that Schuessler does not teach “at least a first laser that illuminates a surface region of an object with an incident light pulse, thereby causing the object to exhibit vibrations and a second laser that illuminates the surface region with an incident light beam, thereby generating responsive light that is indicative of the vibrations” and 
“an additional laser beam emitted from an additional laser that causes the object to exhibit vibrations and therefore cannot and does not teach or suggest "moving a first laser [that causes the object to exhibit vibrations and] a second laser [that generates responsive light] in unison,".”
Applicant’s argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Schuessler was not relied on for the concept of a laser for causing vibrations and another laser for generating responsive light, because these features are already taught in Howard.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853               

/JILL E CULLER/           Primary Examiner, Art Unit 2853